DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment has been entered. Claims 1-5 and 8-15 are pending. Amendments have overcome rejections under 35 USC 112(b) directed to the limitation “hard-to-weld”, and have rendered moot rejections of claims 6 and 7. 
As the action dated December 20, 2020 incorrectly referred to dependent claims 4-6 within both the statement of rejection under 35 USC 103 and the grounds of rejection under 35 USC 103, the present action referring to the corrected claims is non-final.

Claim Interpretation
The phrase “includes depositing” in claims 10 and 11 will be interpreted as open to steps not recited because as limitations following “including depositing” were originally presented and in paragraph [0037] of the present disclosure described with “and/or” language, indicating the limitations are intended to be interpreted as open.
In accordance with applicant’s remarks pasted below:

    PNG
    media_image1.png
    393
    653
    media_image1.png
    Greyscale
 
The terms “major fraction” will be interpreted as greater than 50% and “minor fraction” will be interpreted to require less than 50%.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 8-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2-5 and 8-15 are rejected because they depend on claim 1.
Claims 4 and 5 contains the trademark/trade names Inconel738, Rene80, and Alloy247 (claim 4) and Amdry BRB, Amdry DF-4B, and Nil248 (claim 5).  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademarks/trade names are used to identify/describe specific materials and, accordingly, the identification/description is indefinite.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 1 claims “a minor fraction of a boron and silicon free solder (S)”; however, claim 5 recites “wherein the solder (S) comprises at least one of the materials selected from the group consisting of Amdry BRB, Amdry DF-4B, and Nil248.” Both Amdry BRB and Amdry DF-4B contain boron. If claim 1 is required to exclude boron from S, claim 5 must include such limitation by its dependence on claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goncharov (US 20160167172) or alternatively over Goncharov (US 20160167172) in view of Dinkel (Dinkel, M. K., et al. "New boron and silicon free single crystal-diffusion brazing alloys." Proceedings of the international symposium on superalloys. 2008). Goncharov is cited by applicant in the IDS dated May 6, 2020.
Regarding claim 1, Goncharov discloses manufacturing a material for a component [0004], [0041], [0051] by a beam-assisted process [0051], [0173]. Goncharov depositing a first layer for the material to be manufactured onto a substrate ([0029] note that Goncharov refers to the substrate as a “base material”), the first layer comprising 50-95% of a high temperature welding powder (base material) and 5-50% brazing material (solder) for the component [0029]. The high temperature welding powder and the brazing material meet the limitations for base material and solder respectively of instant claim 1. Goncharov discloses one embodiment for which a component is manufactured in which a layer of the high temperature welding powder and brazing material are placed on the substrate, and a layer of the high temperature welding powder is deposited over that first layer [0040] which meets the presently claimed limitations for the second layer. A process which forms two layers on a substrate thereby adding material to the substrate meets the claimed limitation for additively manufacturing. 
Goncharov does not disclose overall ranges for the thermal cycles following the deposition, but Goncharov does disclose an example of heating the component to                         
                            1205
                            ±
                            10
                            °
                        
                    C for an unspecified amount of time followed by holding at                         
                            1120
                            ±
                            5
                            °
                        
                    C for two hours followed by holding at                         
                            845
                            °
                        
                    C for 16 hours [0232]. Goncharov discloses other examples where the component is held at                         
                            1220
                            °
                            ±
                            10
                            °
                        
                    C for two hours [0224], and                         
                            1200
                            ±
                            10
                            °
                        
                    C for two hours [0217]. The temperatures in the example described in paragraph [0232] meets the claimed temperature cycle temperatures, 16 hours meets the third cycle time, and two hours approaches the claimed time range of more than two hours. A prima facie case of obviousness exists where the claimed                         
                            1205
                            °
                        
                    C in the example disclosed in paragraph [0232], given that Goncharov discloses 2 hours for examples at similar temperatures [0217], [0224], it would have been obvious for one of ordinary skill in the art to hold the component in the example disclosed in paragraph [0232] for 2 hours.
Goncharov discloses BNi-9 which is a boron containing solder material which does not contain silicon [0134].
In the event that claim 1 is required to require that S be free of both boron and silicon, Goncharov does not disclose a solder material free of both boron and silicon.
Dinkel teaches brazing a Ni superalloys (page 212 Experimental section, alloys subsection, left column, first paragraph). Dinkel teaches Ni-Ge brazing alloys, which only contain nickel and germanium (page 212 Experimental section, alloys subsection, left column, first paragraph). Dinkel repairs defects in the Ni superalloys with the brazing material (page 212, Experimental section, Brazing Experiments subsection). Dinkel evaluates mechanical and morphological properties of the braze joint formed with the Ni superalloys and Ni-Ge braze material (page 213 Experimental section, Mechanical Testing, Nanoindentation, page 215 Mechanical properties subsection). Dinkel teaches that the application of boron and silicon containing brazes causes a problem, as these elements promote the precipitation of undesired brittle phases during the brazing process (page 211 introduction right column). Dinkel teaches that for the brazing material with Ge melting point depressant, no brittle phases were detected within the brazed joint, and mechanical properties of the joint were promising (page 219 summary right column).
Goncharov discloses Ni superalloys as the welding powder [0135]. Goncharov broadly teaches a preference for melting point depressants ([0030], [0053], [0102], claim 1), and examples disclosed by Goncharov contain boron and/or silicon [0134].

Regarding claims 2 and 3, Goncharov discloses forming a melt pool with a laser and introducing powder into the weld pool [0144-145] and that the powder is metal [0133-135] thereby meeting the claimed limitation for laser powder metal deposition.
Regarding claim 4 Goncharov discloses the high temperature welding powder may be Inconel738, Rene80, or Alloy247 (Mar M 247) [0135]. 
Regarding claim 12, Goncharov discloses the deposition rate in units of g/min with example values ranging from 3 g/min [0181] to 8 g/min [0184]. Using the known consolidated density of 8.16 g/cm3 the volumetric flowrates disclosed by Goncharov can be estimated as:                         
                            
                                
                                    
                                        
                                            
                                            
                                                
                                                    3-8g/min
                                                
                                            
                                            ×
                                            
                                                
                                                    60
                                                    min/h
                                                
                                            
                                            ×
                                            
                                                
                                                    1
                                                    
                                                        
                                                            cm
                                                        
                                                        
                                                            3
                                                        
                                                    
                                                    /
                                                    8.16g
                                                
                                            
                                            =
                                            
                                                
                                                    22.0-58.8cm
                                                
                                                
                                                    3
                                                
                                            
                                            /
                                            h
                                        
                                    
                                
                            
                        
                    . These values are underestimates considering the powder in the process disclosed by Goncharov has a lower density than the consolidated alloy. The underestimates directly meet the limitations of claim 12; therefore, the deposition rates in the process disclosed by Goncharov would meet the claimed deposition rate.
Regarding claim 13, Goncharov disclosed the method compromise adding a powder on a substrate (base material) and building from a substrate ([0029] Figure 8). Goncharov discloses that cracks heal upon heat treatment [0046]. As the cracks heal during thermal treatment, Goncharov discloses a process such that cracks do not form during thermal treatment. 
Regarding claim 14, in disclosing that the method compromise adding a powder and building from a substrate ([0029] Figure 8); Goncharov thereby meets the bottom up limitation. 
Regarding claim 15, Goncharov discloses metal alloys as the high temperature welding material [0135]. Goncharov discloses that the substrate (base material in Goncharov) is similar/approximately the same chemical composition [0039]. Goncharov further discloses that .

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goncharov (US 20160167172) as applied to claim 1 above, and further in view of Lin (US 20140017415).
Goncharov does not identify the solder materials cited in present claim 5.
Lin teaches a deposition process using powders of a superalloy and a brazing material [0002]. Lin considers solders BNi-9, Amdry DF-4B, Amdry BRB, among others in combination with superalloys Rene80 or Mar M 247 [0021].
Both Goncharov and Lin teach deposition processes using powder mixtures of superalloys and brazing materials. Goncharov teaches BNi-9 as one of the possible brazing materials [01324] and discloses using Rene80 or Mar M 247 as a high temperature weld powder [0135].
 It would have been obvious to one of ordinary skill in the art to use Amdry DF-4B, or Amdry BRB in the process disclosed by Goncharov. Lin not only recognizes Amdry DF-4B and Amdry BRB as an alternative to the brazing material disclosed by Goncharov(BNi-9) but Lin also identifies them as appropriate for brazing superalloys which Goncharov uses as high temperature welding powder.

Claims 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goncharov (US 20160167172) as applied to claim 1 above or alternatively over Goncharov (US 20160167172) in view of Dinkel (Dinkel, M. K., et al. "New boron and silicon free single crystal-diffusion brazing alloys." Proceedings of the international symposium on superalloys. 2008) as applied to claim 1 above, and further in view of Isobe (US 20180065324).
Regarding claims 8 and 9 both over Goncharov and over Goncharov in view of Dinkel, Goncharov does not disclose the individual layer thickness.

Both Goncharov and Isobe teach forming a component by irradiating metal powder with a laser. Goncharov discloses that the surface of the substrate is heated in the process [0029].
It would have been obvious to one of ordinary skill in the art to optimize the layer thickness in the laser deposition process disclosed by Goncharov because Isobe teaches layer thickness as a variable which affects the quality of the manufactured product. See MPEP2145.05(II). It further would have obvious for one of ordinary skill in the art to attempt the layer thickness optimization within the range which Isobe teaches for an additive manufacturing process in which a laser irradiates metal powder. The thickness taught by Isobe encompasses the ranges of claims 8 and 9. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).
Regarding claims 10 and 11 both over Goncharov and over Goncharov in view of Dinkel, Goncharov does not disclose the individual layer thickness.
Isobe teaches a process for manufacturing a metal component by irradiating a layer of deposited powder with a laser [0085]. Isobe teaches that the layer thickness is preferably 0.05 mm (50 µm) or more and 1.0 mm (1000 µm) or less, and that such range allows sufficient irradiation of the powder layers without damaging previously deposited portions [0088]. 
Both Goncharov and Isobe teach forming a component by irradiating metal powder with a laser. Goncharov discloses that the surface of the substrate is heated in the process [0029].
It would have been obvious to one of ordinary skill in the art to optimize the layer thickness in the laser deposition process disclosed by Goncharov because Isobe teaches layer thickness as a variable which affects the quality of the manufactured product. See MPEP2145.05(II). It further would have obvious for one of ordinary skill in the art to attempt the                         
                            >
                            0.5
                        
                    mm (500 µm) [0079]; therefore, in order to attain the cladding thickness while applying the layer thickness taught by Isobe, it would have been obvious to one of ordinary skill in the art that the high temperature melting powder portion on the exterior of the component [0040] composed or deposited more than one layer; and three or more sublayers are within the range of                         
                            >
                            0.50
                        
                    mm with layers from 0.05 to 1.0 mm.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant’s amendments and remarks have clarified previously set forth issues under 35 USC 112(b); however, the amendment has introduced new issues under 35 USC 112 arising from claim both “a boron and silicon free solder (S)” (claim 1) and “method according to claim 1, wherein the solder (S) comprises at least one of the materials selected from the group consisting of Amdry BRB, Amdry DF-4B, and Nil248” (claim 5), as materials comprising Amdry BRB or Amdry DF-4B are not boron free.
Regarding rejections under 35 USC 112(b) over Goncharov (US 20160167172), applicant argues that Goncharov teaches both boron and silicon as melting point depressive agents, specifically citing the example solder material (which Goncharov identifies as “brazing powder”) which all contain boron or silicon or both. This argument cannot be persuasive as long as there remains uncertainty as to whether or not the claims cover solder material which contains boron but not silicon, as Goncharov discloses BNi-9 which is a boron containing solder material which does not contain silicon [0134].

Applicant acknowledges previously set forth grounds of rejection but argues prior art rejections only with respect to Goncharov.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20160354842 discloses an additive manufacturing process in which the material of the additive layers are a mixture of a base material and a braze material. Paragraph [0027] and claims 7, 11 teach germanium (Ge) and manganese (Mn) as melting point depressants either in addition or alternative to boron and silicon.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647.  The examiner can normally be reached on MR 8:00-6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN P. O'KEEFE/            Examiner, Art Unit 1737                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736